 INTERNATIONAL HOD CARRIERS', ETC., LOCAL 89455interstate commerce and who themselves meet the Board's jurisdic-tional standards (other than the indirect inflow or outflow stand-ards) constitute indirect outflow under the Board'sSiemonsdecisionand would satisfy the current standard for the assertion of jurisdic-tion over nonretai'l enterprises.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that upon theallegations submitted herein, the Board would assert jurisdiction overthe Employer's operations with respect to disputes cognizable underSections 8, 9, and 10 of the Act.International Hod Carriers',Building and Common Laborers'Union of America,Local894, AFL-CIO [Thorpe ConstructionCompany and Lomelo Construction Company]andWilliam O.Strickland.Case No. 8-CB-732. July 30, 1964DECISION AND ORDEROn January 29, 1964, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings,' conclusions, and recommenda-tions except as hereinafter set forth.We find that, notwithstanding the valid provisions in their writtencontract with the Respondent relating to hiring and union security,Thorpe and Lomelo, pursuant to oral arrangements with Respondent,maintained a referral or clearance arrangement with Respondentwhich discriminated in favor of union members.As a party to such'The Respondent has exceptedto the credibilityfindings madeby the TrialExaminer.It Is the Board'sestablished policy, however, notto overrule a Trial Examiner's resolu-tions with respect to credibilityunless, asis not thecase here,the clearpreponderance ofall the relevantevidenceconvinces us that theresolutionswere incorrect.Standard Dry'Wall Products,Inc.,91 NLRB544, enfd.188 F. 2d 362(CA. 3).148 NLRB No. 10. 56DECISIONS OF NATIONALLABOR RELATIONS BOARDarrangements, the Respondent under settled law was plainly in viola-tion of Section 8(b) (2) and (1) (A) of the Act. In so finding, how-ever, we do not adopt so much of the Trial Examiner's findings whichindicate that an exclusive referral or clearance arrangement isper seviolative of the Act.The Supreme Court has held that it is per-missible for an employer to agree with a union to hire only those em-ployees referred by the union provided, however, the hiring hall isoperated on a nondiscriminatory basis.2As discussed in the TrialExaminer's Decision, this was not the nature of the Respondent's re-ferral practices..We further find that, pursuant to the foregoing unlawful arrange-ments, employee Strickland was denied clearance for a job withThorpe in June 1963, and his employment was terminated by Lomelothe following July 8.By so depriving Strickland of employment,Respondent caused both Thorpe and Lomelo to discriminate againsthim within the meaning of Section 8(b) (2) and (1) (A) of the Act.In any event, regardless of the unlawful arrangements, Respondent'sliability for such unfair labor practices is independently establishedby the record.As appears in the Trial Examiner's Decision, the Re-spondent caused Thorpe not to hire Strickland because he was not amember in good standing, although Strickland had reemploymentrights under the contract of the parties.Thereafter, when Stricklandobtained a job with Lomelo, Respondent demanded and secured hisdischarge for the same reason. In these circumstances, Respondentplainly caused both Thorpe and Lomelo to discriminate againstStrickland for a reason not permissible under the Act and therebyviolated Section 8(b) (2) and (1) (A) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner, and ordersthat the Respondent, International Hod Carriers', Building andCommon Laborers' Union of America, Local 894, AFL-CIO, itsofficers, agents, and representatives, shall take the action set forthin the Trial Examiner's Recommended Order with the followingamendments : 31.Paragraph 1(d) is renumbered 1(e) and the following is addedin its place and stead as 1(d) :(d)Entering into, maintaining, or giving effect to an exclusivehiring arrangement, understanding, or practice with Thorpe Con-2 Local 357,International Brotherhood of Teamsters,etc. (Los Angeles-Seattle MotorExpress)v N.L It B.,365 U.S 667.8We find merit in the GeneralCounsel's exception to the failure of the Trial Examinerto providea remedy for the unlawful hiring practice.Accordingly,we shall amend theRecommended Order to provide such a remedy. INTERNATIONAL HOD CARRIERS', ETC., LOCAL 89457struction Company, Lomelo Construction Company, or any otheremployer, which discriminates in favor of union members overother applicants for employment.2.The following paragraph is added to the Appendix as the firstsubstantive paragraph thereof:WE WILL NOT enter into, maintain, or give effect to any exclu-sive hiring arrangement, understanding, or practice with ThorpeConstruction Company, Lomelo Construction Company, or anyother employer, which discriminates in favor of union membersover other applicants for employment.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Akron,Ohio, on October 3 and 4, 1963, on the complaint of the General Counsel, asamended, and the answer of International Hod Carriers', Building and CommonLaborers' Union of America, Local 894, AFL-CIO, herein referred to as Respond-ent.)The issues litigated are whether the Respondent engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8(b)(1)(A) and (2) andSection 2(6) and (7) of the Labor Management Relations Act, 1947, as amended(61 Stat. 136, 73 Stat. 519, 29 U.S.C. Sec. 151et seq.),herein called the Act.Theparties waived oral argument and briefs filed by the General Counsel and Respond-ent have been carefully considered.Respondent's motions to dismiss the complaintare disposed of in accordance with the following findings of fact and conclusionsof law.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.BUSINESS OF THE EMPLOYERSThe complaint alleges that Respondent has engaged in unfair labor practices withrespect to an employee of Lomelo Construction Company, and an applicant foremployment by the Thorpe Construction Company.Lomelo Construction Company, herein referred to as Lomelo, is an Ohio corpora-tion with its principal place of business at Akron, Ohio, where it is engaged in theconstruction of highways, streets, parking lots, and driveways.During the calendaryear 1963, prior to October 4, Lomelo received income in excess of $50,000, forwork on the construction of State Highways No. 526 and No. 5, and did other workon the construction of State highways. In addition, Lomelo Construction Companyisamember of the General Contractors Association of Akron and Vicinity, anorganization which exists for the purpose,inter alia,of negotiating and administer-ing collective-bargaining agreements made for and on behalf of its member em-ployers with Respondent and other labor organizations. In the course and conductof their business operations, the members of the Association together annually pur-chase in excess of $50,000 of goods and materials which are purchased from sup-pliers within the State of Ohio, and which goods and materials are received by suchsuppliers from points located outside of the State of Ohio.Respondent does not dispute that the General, Contractors Association of Akronand Vicinity is engaged in commerce.However, Respondent initially questionedwhether Lomelo Construction Company is a member of the Association. The evi-dence, including the credible testimony of George D. Martter, secretary of the Gen-eralContractors Association of Akron and Vicinity, Thomas J. Arconti, businessrepresentative and secretary-treasurer of Respondent, and John A. Lomelo, vicepresident and general manager of Lomelo Construction Company, establishes theAssociation membership of Lomelo.1A charge was filed on July 5, 1963, an amended charge was filed on July 10, 1963, anda complaint was Issued on August 23, 1963. 58DECISIONS OF NATIONALLABOR RELATIONS BOARDIt appears undisputed that the Association exists for the purpose,inter alia,ofnegotiating collective-bargaining agreements with various labor organizations, in-cluding Respondent, and that all members of the Association are bound by saidlabor agreements.The Board has held in numerous cases that it considers all members of multi-employer associations who participate in or are bound by multiemployer bargainingnegotiations a single employer for jurisdictional purposes.Siemons Mailing Service,122 NLRB 81, 84. In the same case the Board stated,inter alia,that jurisdictionwill be asserted over allnonretailenterprises which have an outflow or inflow acrossState lines of at least $50,000, whether such outflow or inflow be regarded as director indirect.Thorpe Construction Company, herein referred to as Thorpe, is an Ohio corpora-tion with its principal place of business located at Akron, Ohio, and is engaged inthe construction of State highways,inter alia.Thorpe derived gross income ofapproximately $180,000, for construction work on State Route 44 in Portage andStark Counties.This contract was entered into with the State of Ohio, in July orAugust 1962, and the work was completed in September 1963. In the calendar yearof 1962 Thorpe entered into five separate contracts for the building of State high-ways, involving Federal funds, all of which were approximately of the same dollarvalue as the one specified.Three of said contracts were completed in the calendaryear of 1963.The Board has held that construction of intrastate or State highways affects com-merce within the meaning of the Act and services rendered for the construction ofsuch highways are considered as having been performed for an instrumentality ofinterstate commerce.2Since Thorpe received in excess of $50,000, for servicesperformed for an instrumentality of commerce, in the calendar year of 1962, andin the year preceding the issuance of the complaint herein, its operations satisfy thenonretail jurisdictional requirements of the Board.Siemons Mailing Service, supra.Accordingly, I find that Lomelo Construction Company and Thorpe ConstructionCompany are engaged in commerce, or alternatively, are engaged in activities affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.H. THE UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings and litigated at the hearing arewhether Respondent, as more fully set forth in the complaint,engaged inactivity incontravention of the provisions of Section 8(b)(2) and (1) (A) of the Act, by main-taining ineffect with Thorpe Construction Company anagreement,arrangement, orpractice which provides that Thorpe Construction Company shallhire, or retain, asits employees, only those individuals who have obtained clearance from Respondentin the form of a referral slip, permit, or otherwise, and/or only those persons whoare members of Respondent Union, and whetheron orabout July 3, 1963,Respond-ent, through its officers, agents, and representatives,moreparticularly Thomas J.Arconti, attempted to cause and did cause Thorpe Construction Company to refuseto hire for employment William O. Stricklandpursuantto saidagreement, arrange-ment, or practice; also whether said Respondent had a similaragreement,arrange-ment, practice, or understanding with the Lomelo Construction Company andwhether on or about July 8, 1963, Respondent, through Thomas J. Arconti, at-tempted to cause and did cause Lomelo Construction Company to terminate theemployment of William O. Strickland, in accordance with such an agreement,arrangement,practice, or understanding.Respondentadmitsthat Thomas J. Arcontiis itsbusiness representative and an agent acting on its behalf, within the meaningof the Act.Respondent denies the existence of any arrangement, practice, orunderstanding with Thorpe Construction Company which requires said Company,either directly or indirectly, to hire or retain only members of Respondentand deniesthereis any agreement,practice, or understanding requiring persons to obtain clear-ance from Respondent in the form of a referral slip, permit, or otherwise,as alleged.Respondent similarly denies the existence of any agreement, arrangement, practice,or understanding with-Lomelo Construction Company.Respondent admits thatWilliam O. Strickland was not a member of Respondent Union, but denies that itcaused Thorpe Construction Company to refuse to hire Strickland, or Lomelo Con-struction Company to discharge him.28pears-Dehner, Inc.,139 NLRB 922,923;Mohican Trucking Company,131 NLRB1174,1175; JW. Saltsman,Doing Business As Saltsman Construction Company,123NLRB 1176,1179;Madison County ConstructionCo., 115 NLRB 701. INTERNATIONAL HOD CARRIERS', ETC., LOCAL 894591.Background and sequence of eventsRespondent is a labor organization within the meaning of the Act.On May 26,1961, Respondent entered into a collective-bargaining agreement with General Con-tractorsAssociation of Akron and Vicinity, and others, effective June 1, 1961, andterminating April 30, 1964. It is undisputed that Lomelo Construction Company,as a member of the Association, was a party to this agreement. It is undisputedthat Thorpe Construction Company, not a member of the Association, is a signatoryto the standard agreement.William O. Strickland, discriminatee herein, credibly testified that he has workedas a laborer in the construction industry, inferentially in the Akron area, for30 years.He was a member of the Respondent Union prior to his military serviceinWorld War II. In 1947 or 1948, and on other occasions since, Strickland hassought unsuccessfully to have his union membership reestablished. It is undisputedthat Thomas J. Arconti, business representative and secretary-treasurer of Respond-ent Union, which offices he has held for approximately 16 years, has refused topermit Strickland to become a member of the Union .3 It is undisputed that Strick-land worked for Thorpe from approximately 1930 until 1940, and from 1954 toand including 1962, during portions of each construction season.Strickland as-serted that in 1960, while Strickland was working for Thorpe, he saw Arconti, onthe job, and asked Arconti about joining the Union.Arconti responded that he wasnot bothering Strickland, inquired what Strickland was complaining about, and toldStrickland to just go on working.2.Events at ThorpeIt is undisputed that Strickland worked for Thorpe in 1962, for approximately3months, and received a burn, while working, which incapacited him, however,Strickland was employed at the end of the season. It is established practice, in theindustry in Akron, for employers to recall former employees, who worked in theprior year, as they staff their working crews for a new season.Article VIII, ofthe current collective-bargaining agreement, which covers "Hiring Procedure," soprovides.4Osborne L. Wimberly credibly testified that he has been superintendent forThorpe, in charge of the laying of asphalt, and has held this position for approxi-mately 7 years.He has authority to hire and fire.Wimberly asserted "beforehiring a person that I might have in mind to hire I consult with the union, in asmuch as they serve as a referral agency and try to get their okay for the person towork."Wimberly asserted he followed this practice "more closely this year (1963),"but it had been a practice over a number of years. In June 1963 he received spe-8It ispatent, and I find, that Strickland'smembership was deniedon a ground otherthan hisfailure to tender periodic dues and initiation fees uniformly requiredas a con-dition of acquiring or retaining membership.While I find unnecessarya resolution ofthe reason for the denial of membership the reasons assertedwere dissimilarStricklandassertedthat Arconti, in 1947, advised Strickland that he was one of a group that soughtto oust Arconti from office.Arconti, on the other hand,assertedthat he was attemptingto purge the Union of members engaged in gambling activities.The provisions of article VIII are as follows*SECTION 1. All employers are required to recall former employees of the construc-tion industry who have been terminated for lack of work or entrance into militaryservice.This requirement shall be a right of the workmen, and the employer mustcheck with the Union office to ascertain the availability of the former employees inthe construction industry.This right applies to employees for a period of not morethan one (1) year from date of last termination. It is further mutually agreed thatthe industry will adopt a standard form to be given each worker upon termination ofemployment which will indicate the reasons for separation of work. This form willbe in triplicate-one copy to the employee, one copy to the Union, and one copy to beretained by the Employer.SEC. 2 The Union does not enter into the question of hiring of new employees ex-cept as limited by Section One.The Union recognizes that the hiring of new em-ployees isthe exclusive prerogative of the employer.SEC. 3. The Union's function is to facilitate the recall of former employees foremployers and to render service to employees and any contractor with whom the Unionhas an agreementcovering wages, hours, and other conditions of employment provid-ing it is understoodby all concerned that said employer is not restricted in anymannerto the exclusive hiring of members of the Union. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDcific instructions to follow this practice from 'either John Thorpe, president ofThorpe, or William Joseph Thorpe, vice president of Thorpe.Wimberly was certainThat it was one or the other who gave him these instructions. John Thorpe crediblytestified that there was a strike, in 1963, by Respondent and unions representingThorpe's engineer and cement mason employees, of 3 or 4 weeks' duration, beingsettled in early June.While the strike involved a number of matters, John Thorperelated that Arconti demanded that Thorpe agree to "having all our men referredout of the union hall." John Thorpe stated "it was requested that any man whowould come out and work for us would have to have a referral slip from the hall." 5John Thorpe related that it was Arconti who negotiated the settlement of the strike,on behalf of Respondent. John Thorpe acknowledged that there was a general dis-cussionthat people who had previously been employed were to be given first oppor-tunity to come back to work, and that new people were not to be hired before suchrecalls.William Joseph Thorpe, vice president of Thorpe and general superintend-ent, corroborated the testimony of John Thorpe relative to the Respondent's request,made by Arconti, that men going out on the job should go to the union hall andobtain referralslips andthen report to the job.William Thorpe acknowledged thatitwas his understanding of the referral system that if Thorpe needed a new man theywere to call theunionhall and ascertain if the particular skill was available, out ofthe hall. If the Union did not have a man of that particular skill then Thorpe wasfree to go to any source to acquire a man with that skill.William Thorpe thenstated his understanding was that all men coming to work in 1963 should obtainclearancethrough the Union, whether they had worked for the Company in previousyears or not.SuperintendentWimberly related that he had known Strickland, discriminateeherein,for approximately 35 years. Strickland had worked for Thorpe in October1962,as partof a crew under Wimberly's immediate supervision. In June 1963,Wimberly considered putting Strickland to work and called Respondent requestinginformation concerning the status of Strickland.Wimberly related that he was ad-vised that Strickland was not a member in good standing, that Strickland shouldcome in and talk with Arconti, prior to Wimberly hiring him, to get an okay anda work slip.Wimberly described this as "the procedure."Wimberly called Strick-land the same night, informed him of the information which Wimberly had receivedfrom the Union, and requested Strickland to check with the Union, if he was inter-ested inworking.6Wimberly asserted that the job was filled by Eugene Riddick,who was sent by the Respondent Union, with a referral slip.Riddick did not workfor Thorpe in 1962? It is undisputed that Riddick was still employed at the timeof the hearing.Wimberly acknowledged that he is a member of the Respondent Union and thathe went to the union hall, after the strike was settled in June 1963, to obtain clear-ance to resume work.Strickland credibly 8 testified that Wimberly called him in the early part of June,advised him that Wimberly had intended to put him to work on Monday "but theUnion won't let me put you to work."Wimberly then advised Strickland that heshould go to the Union and get things straightened out, asserting "if you do, I willput you to work Monday." Strickland related that, during the week of June 10,he went to the union hall and talked to Arconti. Strickland advised Arconti that hehad a chance to go to work, if Arconti would give him permission.Arconti re-sponded that he had too many men out of work at that time. Strickland assertedthat Arconti said he could not "set me in the Union." Strickland responded that hehad been working for Thorpe and had been trying to get into the Union ever'since6 To the extent Arconti's testimony is at variance with that of John Thorpe relative tothis request, I credit Thorpe.8In view of the other evidence in the record, I find Wimberly's Inability to identifyArconti as the person to whom he spoke at the union office of no ImportanceSimilarly,while Wimberly set June 19 as the approximate time of the conversation, and this dateconflicts with dates asserted by Strickland, I find the precise date In June, unimportant.° It is clear from Wlmberly's testimony that he simultaneously Inquired about GroverGoodwell.According to Wimberly he was uncertain whether lie was going to use Goodwell,who held a semiskilled classification,or Strickland,a laborer.The record Is clear thatGoodwell was hired In the following month and Riddick, a laborer,was hired in June.8In finding Strickland a credible witness, I am not unmindful of his admission that behad been found guilty of the crime of arson. INTERNATIONAL HOD CARRIERS', ETC., LOCAL 89461he came out of service. Strickland advised Arconti,inter alia,that Arconti hadpreviously let him work without joining the Union, because Arconti did not wanthim in the Union, but now Arconti did not want him in the Union and did not wanthim to work.Arconti, according to Strickland, advised him to come back in amonth, that maybe he would have men back to work at that time and might letStrickland work.When Strickland pointed out that Wimberly could not hold thejob open for Strickland, Arconti responded "that is the best I can do, I can't talkto you."The following Monday, Strickland related, Wimberly asked him if he hadgotten himself straightened out.Strickland advised Wimberly that Arconti told himto come back the first of the month.Wimberly then advised Strickland that hewould have to get somebody because they could not wait that long, but, whenStrickland got "straight,"Wimberly would try to save a space for him.Strickland related that about June 27 or 28 he again went to theunionoffice andtalked to Arconti.At this time Strickland reminded Arconti of his promise that ifStrickland came back the first of the month, Arconti would let Strickland go to workor make some arrangement for him to go to work. Strickland asserted that Arcontiresponded "if Thorpe thinks that I am going to let a nonunion man come down andgo to work he can forget it." Strickland advised Arconti that Thorpe was the onlyplace he could work at that time, because he had been promised a job. Stricklandfurther pointed out that he had been working for Thorpe "all these years."Arcontiresponded, "well there is nothing else I've got to say about it." 93.Events relative to LomeloOn Saturday, July 6, 1963, Strickland had a further conversation with Arconti, atthe union office.At that time Strickland inquired whether Arconti would permitStrickland to work on a "traveling card," if Strickland were to join another local ofthe Union and return to Akron to work.Arconti, according to Strickland, advisedStrickland that it would not do any good as far as Arconti was concerned, sinceArconti would not accept credentials from any local, insofar as Strickland's workingin Summit County was concerned. Strickland, nevertheless, went to Massillon, Ohio,on July 6, and joined Laborers Union Local 498, a sister local of the Respondent.Strickland asserted that he had talked to Leo Gary, a superintendent for Lomelo,on Friday, July 5.Gary at that time advised Strickland that if he would get squaredwith the Union they would put him to work on Monday. Strickland obtained a re-ceipt for the payment of $20, inferentially a payment on account for initiation anddues.'On Monday, July 8, Strickland exhibited the receipt to Gary and was putto work.ioLeo L. Gary credibly testified that he has been a superintendent for r,omelo for2 years.He has authority to hire and fire.Gary related that Stricklaud came inlooking for employment about July 2, 1963.Gary advised Strickland that he washiring and "that he had to be good with the Local before I could put him to work."Gary asserted that he had been hiring all union men and had not had trouble with theUnion.That, Gary stated, is the reason he told Strickland he had to be "straight"with the Union.Gary asserted that when Strickland came back with a union book,on July 8, Gary took for granted that Strickland was okay with the Union and puthim to work with the concrete crew. About 9:30 a.m., on July 8, Gary received atelephone call, from Arconti, advising Gary that he had a man on the job, by thename of Strickland, that does not belong to the Union and that Gary should get rid9Arconti asserted he had a conversation with Strickland, at Arconti's office,in earlyJuly.Arconti's version of the conversation was: Strickland inquired, "Tommy, whywon't you let me go back to work for Thorpe Construction 9" to which Arconti assertshe replied, "Moon, the Thorpe Construction Company can recall all of its former em-ployees on the same basis that it has in the past. As far as we are concerned if you havea job to go to you should go and be working." Arconti asserted, "I think . .. I did sug-gest a grievance if he was not satisfied with the procedureThat he file a grievancethrough the union."To the extent Arconti's testimony conflicts with that of Strickland,I credit Strickland.10However, Strickland explained that another contractor, who was working on StateRoute 21, had advised him that he would put Strickland to work if Strickland joined theUnion.Itwas for this reason that Strickland went to Massillon.When Gary advisedStrickland he would put him to work in Akron, on July 8, Strickland saw no reason todrive 40 miles to work, having lived in Akron for 50 years. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDof him 11Gary then advised Strickland, about 11:30 a.m., that Arconti had advisedGary that Strickland was not a member of the local and that Gary would have to gethim off the job. Strickland left.12John A. Lomelo is vice president and general manager of Lomelo and has beenfor 6 years. John Lomelo related that on July 8, about 10 a.m., he had calledArconti relative to some existing problems.At that time Arconti advised Lomelothat he should let Strickland go. John Lomelo asserted that if he was requested tolet a man go he did not go into too many details of why. "I usually let them go be-cause I realize we had to keep ourselves straight with the Union or there would bepressure brought to bear. So all I could say is that possibly he might have men-tioned that he (Strickland) wasn't in the good graces of the Union or something ofthat fashion. I don't take notes of the why." 13The same afternoon John Lomelotalked to Gary and told him of Lomelo's conversation with Arconti.Gary advisedLomelo that it had been taken care of, and "I sent the man home." 14 Sometime onor after July 22, 1963, Strickland was rehired at Lomelo.15John A. Lomelo asserted that Lomelo's work is seasonal, that the season begins inApril or May. In response to a question as to the practice or procedure Lomelofollowed in hiring workers he responded, "Well, I'd say we get our men through theUnion.Of course, we take our oldtimers back and the men we think are reliable.Some men wander in and ask for jobs. I usually ask them if they belong to the Union.If they say yes, then I ask them what union they belong to. If they don't belong tothe Union, why, there's no use in talking to them." John Lomelo then asserted thathe had informed the foreman to hire union men.He admitted that sometimes theschedule piles up and there are not enough oldtimers so they have hired men whodid not belong to the Union. John Lomelo asserted that "sometimes" we will tellthem to go back and request to get into the Union. John Lomelo related that whenthey start a new job, a union representative inquires where they are working, goes tothe job, sometimes with John Lomelo, and goes down the line inquiring as to whetherthe employees belong to the Union. If an employee is working who is not a memberof the Union the union representative will request him to either come down andjoin,or tell him that he cannot work. John Lomelo identified George Idley, a busi-ness representative of Respondent, as the individual who customarily checks onthe jobs.John Lomelo acknowledged that when former employees are rehired he had notinstructed anyone to investigate as to whether they were members of the Union,asserting "I think we all assumed if they are old members they should be paid (paidup members) and we never hadanytrouble before." John Lomelo acknowledgedthat there were times when he gave the foremen so much work to do that theyhire men whether they are union or not, asserting "I know that the Unionis goingto be there to check to see if they are." John Lomelo acknowledged that whenIdley came on the job he would tell employees to get themselves straightened out orthey would have to get out. John Lomelo then asserted that about 3 years ago Idleyhad senta manhome immediately because he was not a member of the Union.Superintendent Gary related that, about 3 or 4 weeks prior to July 8, he had aconversation with Arconti in which Arconti specified that he should employ onlyunion members.Gary related thatit ishis practice to recall old employees first, be-cause they worked for him in prior years and he feels they are entitled to get theirjobs back.He does not check with the Union at thattimeto see whether or not they11Gary asserted that the caller identified himself as"this is Tommy" ;Gary assertedthat he is familiar with -Arconti's voice and stated "I can almost identify him, but Iwouldn't swear to it."Gary asserted that at the same time Arconti told him that another employee, namedGray, was not a paid-up member either and would have to be let go. Gary acknowledgedthatGrayhad been employed more than 8 days'2Arconti admitted that he called Gary on July 8 but denied the conversation relatedto StricklandI do not credit this denial.13He also testified, "If he [Arconti] wants a man to go, the only way I could stay inthe good graces of the Union, I will let them all go."14Ai coati's denial of the conversation with John Lomelo on July 8, and Arconti's denialthat he knew that Strickland was working for Lomelo on July S are not credited15A Tri County Building Trades Welfare Fund Report, made monthly to the fund byeach employer in the construction industry, with a copy thereof being furnished to theUnion, reflects those employed by each employer in the particular month.The report ofLomelo for the month ending July 31, 1963, reflects that Strickland worked 361/2 hoursin the fourth week of the month. INTERNATIONAL HOD CARRIERS', ETC., LOCAL 89463aremembers,being advised by the employees that they are "all right"with theUnion.Gary then asserted "anybody else we called the hall for."When Gary hiredStrickland, on July 8, Strickland advised Gary that he had worked for Thorpe.Strickland related that in the latter part of July 1963 he was again hired by Lomelo,being hired by a foreman named Oather Lee Burney,is under whom Strickland hadworked previously at Thorpe.17 John Lomelo asserted that Strickland, after rehiring,worked approximately 8 weeks and was then laid off due to lack of work "for thatparticular crew "However, John Lomelo stated, if Strickland had not been dis-charged on July 8, "He had a chance at that time to possibly get on the main crew.But of course since he was discharged at that time, on July 8, when he came backhe wasn't on the main crew." The main crew was still working when Lomelo testi-fied on October 4, 1963.John Lomelo related that it was several days, after Strickland had been rehired,before he learned of the rehiring. John Lomelo, having received a copy of theamended charge herein tried to reach Arconti to ascertain what procedure Arcontiwished Lomelo to follow, relative to Strickland.On July 29, 1963, having failed toreach Arconti by telephone, John Lomelo inquired by letter, what the Respondentproposed to do about Strickland's charge, filed with the Board. In the same letterJohn Lomelo advised Arconti that Strickland had been rehired and "I want to knowwhat you want me to do." On September 30, 1963, Arconti advised Lomelo thatBurney and Strickland were nonmembers of Respondent,had been employed in theindustry for the past several years "under our contract," and that it was the positionof Respondent that both individuals had been hired by the Employer and that Re-spondent"has waived only its right of requiring membership on these men."Re-spondent further advised that Burney and Strickland "would continue in your em-ployment subject to all other terms of the Agreement and Union membership iswaived." 184.Respondent's contentionsRespondent asserts that General Counsel has failed to establish that there was anagreement,arrangement,practice,or understanding"that required that the employersherein involved hire and retain as employees only those persons who are members ofRespondent Union."Respondent relies on a provision of the collective-bargainingagreement identified as article VI.19 'Respondent also relies on the testimony of wit-nessesGeorge Martter, John Lomelo, and Thomas J. Arconti.Martter, secretary ofthe General Contractor's Association of Akron and Vicinity, had no knowledge of19Misspelled in portions of the record as Arthur Bernie. The record is correctedaccordingly17 Strickland Identified Burney as one of the groupwhose union cards were pulled, byRespondent,because they had jobs in the rubber plantsStrickland asserted that Re-spondent "fixed it so that they couldn't work no place but Thorpe." Article VI, section 2,of the collective-bargaining agreement,infra,inferentially would have application in suchcircumstances18This letter however did not eliminate the effect of the discrimination against Strick-land,by reason of his discharge on July 818Article VI provides,in substance,under the title of "Union Security":SECTION 1. Each employee,in the unit represented by the Union,shall as a condi-tion of employment, make application for membership, or remain a member of theUnion, on or before the seventh day following the commencement of such employmentor following the effective date of the agreement, whichever is the later. It is furtherprovided that such employees shall retain membership in the Union for the durationof the Agreement, as a condition of employment. Failure of any employee to complywith the provisions of this Article shall, upon request of the Union, result in thetermination of such employment.The section provides, also, "It is further agreedthat the Union will make available to employees membership on the same terms andconditions applicable to other members."It is undisputed that, on January 23, 1962, the provision for application for meni-bership was modified to read "no later than the eighth day following the commence-ment of such employment, or following the effective date of this agreement, whicheveris the later"Section 2 specifically provides:-It is understood between the parties to this agreement that the Union may exerciseits right to deny membership to employees who work two or more jobs and employeeswho remain members of organizations that boycott and restrict the use of outsideContractors within Industrial Plants." 64DECISIONSOF NATIONALLABOR RELATIONS BOARDany practice, procedure, or agreement other than that outlined in the collective-bargaining agreement 20Arconti's denial that the Union had any practice or agree-ment other than that contained in article VI and article VIII, in the light of othercredible evidence herein, is not credited. John Lomelo's testimony, as a whole, doesnot support Respondent's contention21Respondent contends "the only issue in this case is whether or not laid-off em-ployees (within a year) may be hired prior to new employees." Respondent urgesthat it only seeks to insure the protected layoff feature in its contract, even though afar-reaching unforeseeable result of decision may be to encourage or discourageunion membership in some slight degree.Obviously this is not the contention in thecase, and General Counsel has made no such contention. Simply stated, the issuesrelate to the failure of the Union to permit the recall of Strickland, by Thorpe, ifthe recall provisions contain such a "right of recall."There is no evidence whichwould support a finding that the Union's urging of the discharge of Strickland, byLomelo, was motivated by the Union's desire to require Lomelo to recall employeeswho had not been recalled.Respondent contends that in the instant case the employer is free to hire whom-ever he may choose and employees are not supplied by the Union. Respondent con-tends that the two exceptions to this rule are contained in the agreement as written"and unchanged by any oral practice or procedure "Reference is made to the re-quirement for union membership after 8 days' employment, and the right of recallafter layoff. I find no merit in this contention in view of the credible evidence tothe contrary.Respondent submitted copies of monthly reports, of Thorpe and Lomelo, to TriCounty Building Trades Welfare Fund to substantiate its contention that both con-tractors, in fact, hired individuals who were not members of the Respondent.22Theevidence does not permit any conclusion as to whether the employees were, in fact,new employees or employees recalled because they had been employed in the prioryear, and presumably were members of Respondent, in good standing, at the time oftheir termination of employment in the prior year.23Assuming the record reflectsthat Thorpe and Lomelo, in fact, had nonunion member employees, this fact, at most,is a matter of the weight to be given to evidence reflecting the circumstances underwhich Strickland was denied employment by Thorpe and discharged by Lomelo.Concluding FindingsGeneral Counsel urges that there exists between Respondent and Thorpe an agree-ment, arrangement, practice, or understanding which provides that Thorpe shall hireand retain as its employees only those persons who are members of RespondentUnion and/or only those persons who have obtained clearance for work from theUnion I have found,supra,that Respondent, through Arconti, demanded that theCompany not hire anyone, including former employees, without clearance from theUnion. I have found from the testimony of John Thorpe, president, corroborated byWilliam Thorpe, vice president, that Thorpe acquiesced in such an agreement, as partof a strike settlement, in June 1963.General Counsel contends that the Union's re-quirement, acquiesced in by Thorpe, that Thorpe not hire anyone without clearancefrom the Union is a violation of Section 8(b) (2) and (1) (A) of the Act. The Boardhas held that the practice of requiring applicants for employment to obtain clearancefrom the Union as a condition of employment is unlawful. SeeBrotherhood of20While I find Martter a credible witness, his knowledge is obviously confined to mattersreported to him as secretary of the AssociationThere is no evidence that Martter hadfirsthand knowledge of the conditions actually existing, as testified to by other witnesses.m While Lomelo responded "the way the question has been asked the answeris no," Inanswer to a question of whether he had any practice, agreement, or procedure with Re-spondent other than that outlined in article VI and article VIII, the bulk of Lomelo'stestimony was to the contrary==These monthly reports reflect the name of each employee, his social securitynumber,and the hours each employee worked during each week in the month reported.These re-ports were the basis of the employer's contribution to the welfarefund,covering the vari-ous trades.x' Strickland's undisputed testimony is enlightening in this regard.Stricklandrelatedthat for several seasons, including 1962, at the close of theseason theUnionrequired allof those who were working, and were not members of the Union, to join "if they expectedto go to work the following year." Strickland related that it was on suchan occasionthat Arconti advised Strickland that Arconti was not bothering him, whenStrickland soughtto join the Union in 1960. INTERNATIONAL HOD CARRIERS', ETC., LOCAL 89465Painters,Decorators and Paperhangers of America, Local Union No. 419, et al.(Spoon Tile Co.),114 NLRB 1171. I find accordingly.I have found that Osborne Wimberly, superintendent of Thorpe, was advised byeither John Thorpe or William Thorpe of the existence of the arrangement found inthe paragraph preceding. I have found that pursuant thereto Wimberly sought toobtain clearance from Respondent in order to hire Strickland, in June 1963.Wimberlywas advised by Respondent that Strickland was not in good standing with the Union,and that Strickland should see Business Agent Arconti, in order to obtain the neces-sary clearance, beforeWimberly should hire him.Thereupon, Respondent dis-patched Eugene Riddick, a laborer, who had not worked for Thorpe in 1962, to meetWimberly's requirements.Meanwhile Strickland's efforts to obtain clearance fromArconti were met by a refusal on the part of Arconti to grant such clearance. Simi-larly,Arconti refused to allow Strickland to put himself in good standing with theUnion, for reasons other than a failure to tender customary initiation fees and dues.While the Respondent relies on an alleged statement of Arconti that if Strickland hadan opportunity to work for Thorpe he should be working, no claim is made thatArconti advised Strickland or Thorpe that the agreement, found in the precedingparagraph, had no application in the matter of hiring Strickland.General Counselurges that even in the absence of the established agreement, arrangement, practice,or understanding, Respondent violated Section 8(b) (2) and (I) (A) of the Act, bycausing Thorpe not to hire Strickland, by specifically stating that he was not to behired wi thout clearance from Arconti.The Board has found that where respondentfollowed an unlawful practice of requiring applicants for employment to obtainclearance from a union as a condition of employment, such practice is a violationof Section 8(b)(2) and (1)(A) of the Act24 I find accordingly.General Counsel urges that the refusal of Respondent to grant clearance to Strick-land, and the dispatch of Riddick, constitutes a preference to members in good stand-ing of Respondent Union, in the matter of hiring It is not disputed that under theterms of the collective-bargaining agreement, relative to the rehiring of employees,Strickland was entitled to reemployment when Thorpe, through Wimberly, under-took to obtain his reemployment. It is patent that Respondent, by refusing to grantclearance, caused Thorpe to engage in unlawful discrimination, in violation of Sec-tion 8(a)(3), and said conduct is a violation of Section 8(b)(2) and (1)(A) of theAct. I so find.It is alleged, in the complaint, that Respondent and Lomelo, on or about Janu-ary 9, 1963, entered into and thereafter maintained in effect an agreement, arrange-ment, practice, or understanding which provides that Lomelo shall hire, or retain asemployees, only those persons who are members of Respondent Union, and/or onlythose persons who have obtained clearance from Respondent Union in the form ofa referral slip, permit, or otherwise.General Counsel, correctly urges that it is notessential to establish an-explicit agreement, that an understanding, even though notarticulated, is sufficient to make the Union responsible for an unlawful practice.Where a union refused to grant clearance for employment, because of the employees'protected concerted activities, the Board found a "tacit arrangement or implicitunderstanding" between respondent and an employer, and found a required clear-ance or referral, as a condition of employment to be a violation of Section 8(b)(2)and (1) (A) of the Act.International Union of Operating Engineers, Local 624 A-B(D. S. McClanahan & Son, Inc.),141 NLRB 615 25I have found,supra,on the basis of the testimony of John A. Lomelo, that Lomelo'spractice was to get employees through the Union, other than former employees.John Lomelo's testimony was unqualified in asserting "if they don't belong to theUnion, why, there's no use in talking to them." I have also found that Superin-tendent Gary had a conversation with Arconti 3 or 4 weeks prior to July 8, in whichArconti specified that Gary should employ only union members.Accordingly, I findthat there was, as a minimum, a "tacit arrangement or implicit understanding" thatLomelo would hire only individuals who were members of the Union or cleared bythe Union.The events of July 8 permit no other conclusion. It is well establishedthat such an arrangement or understanding is unlawful, as a violation of Section8(b)(2) and (1)(A) of the Act. I find accordingly." SeeSeabright Construction Company,108 NLRBS;Haddock-Engineers,Limited,et at., d/b/a Haddock-Engineers,Limited, and AssociatesIV, Joint Venturers,104 NLRB994;Local 542, International Union of Operating Engineers,AFL-CIO(Elmhurst Con-tractingCo., Inc ),141 NLRB 53See alsoLocal568, Hotel,Motel & Club Employees Union,AFL-CIO (Warwick Hotel,Inc.),141 NLRB 310760-577-65-vol. 148-0 66DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel does not contend that the provisions of article VI of the collective-bargaining agreement, as amended in January 1962, are violative of the Act.Thisarticle provides that an employee shall make application for membership on theeighth day following such employment.The evidence herein is undisputed thatStrickland was discharged by Lomelo on the first day of employment, solely becauseof his nonmembership in the Union, pursuant to a demand upon SuperintendentGary and Vice President John Lomelo, in each instance this demand was made byRespondent's representative Arconti. I find Respondent's conduct in causing the dis-charge of Strickland, on July 8, 1963, constituted an act of- causing an employer todiscriminate against an employee in violation of Section 8(a)(3) and accordinglywas a violation of Section 8(b)(2) and (1)(A) of the Act. That the discriminationwas against an employee with respect to whom membership in such organization hadbeen denied on a ground other than his failure to tender periodic dues and the initia-tion fees uniformly required as a condition of acquiring or retaining membership ispatent.I have so found.Accordingly, I find that Respondent has engaged in unfair labor practices in viola-tion of the provisions of Section 8(b) (2) and (1) (A) of the Act.The credibility determinations herein are based upon: the demeanor of the wit-nesses; the consistency or inconsistency of the testimony of a particular witness, oras compared to the testimony of other witnesses; the plausibility or implausibilityof the testimony of a particular witness in the light of the record as a whole, includ-ing apparent discrepancies, faulty memories, and evident exaggerations.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above, occurring in connectionwith the business operations of Thorpe Construction Company and Lomelo Con-struction Company, set forth in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce, among the several States, and such ofthem as have been found to be unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act. I shall recommend (1) thatRespondent notify Thorpe Construction Company and Lomelo Construction Com-pany, in writing, with a copy to Strickland, that the Respondent has no objection tothe employment of Strickland by either Company, or any other employer, and(2) that the Respondent make Strickland whole for any loss of pay he may havesuffered, alternatively, either as a result of Respondent having caused Thorpe Con-struction Company not to hire him,26 or the result of Respondent having causedLomelo Construction Company to discharge Strickland on July 8, 1963, by paymentto him of a sum of money equal to that he normally would have earned as an em-ployee of Thorpe Construction Company, between the date Strickland would havebeen hired and a date 5 days after notification by the Respondent to the ThorpeConstruction Company, and Strickland, as provided above, less his net earnings 27during said period, or alternatively by payment to him of a sum of money equal tothat which he normally would have earned as an employee of Lomelo ConstructionCompany between July 8, 1963, and a date 5 days after notification by the Respond-ent to the Lomelo Construction Company, and Strickland, as provided above, lesshis net earnings during said period, whichever is the greater,the payment to be com-puted on a quarterly basis in the manner established inN.L.R.B. v. Seven-Up BottlingCompany of Miami, Inc.,344 U.S. 344. Interest on backpay shall be computed inthe manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.28In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shall there-20 The record establishes nothing more than the approximate date of hiring as June 24,1963.However, the date is determinable,from the records of Thorpe Construction Com-pany,as the date Eugene Riddick,Strickland's replacement,reported for work.7 Crossett Lumber Company, 8NLRB 440, 497-498.28LocalNo4,United Slate,Tile and Composition Roofers, Damp and Waterproof Work-ers Association,AFL-CIO (Avon Sheet Metal Co )140 NLRB 384- INTERNATIONALHOD CARRIERS',ETC., LOCAL 89467fore recommend that the Respondent be ordered to cease and desist from causing orattempting to cause Thorpe Construction Company, Lomelo Construction Company,or any other employer, as defined in the Act, within their jurisdictional area, to dis-charge, layoff, decline to hire,or otherwise discriminate against employees or appli-cants for employment by reason of lack of union membership or union clearance,except in accordance with the provisions of Section 8(a) (3) of the Act.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Thorpe Construction Company and Lomelo Construction Company are em-ployers within the meaning of Section 2(2) of the Act.2. International Hod Carriers', Building and Common Laborers' Union of Amer-ica, Local 894, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.By maintaining and enforcing and attempting to maintain and enforce a dis-criminatory arrangement requiring union membership or other clearance as a condi-tion of employment; by causing Thorpe Construction Company to refuse to hire foremployment William O. Strickland,pursuant to such an agreement,arrangement, orpractice; and by causing Lomelo Construction Company to terminate the employ-ment of William O. Strickland,because he was not a member of the Respondent or,alternatively,had not received clearance for work from Respondent;RespondentUnion violated the provisions of Section 8(b) (2) and (1) (A) of the Act.4.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law,and pursu-ant toSection 10(c) of the Act, I hereby recommendthat InternationalHod Carriers',Building andCommonLaborers'Union of America, Local 894, AFL-CIO, its offi-cers, agents,and representatives,shall:1.Cease anddesist from:(a)Causingor attemptingto cause Thorpe Construction Company torefuse tohire a workerin violation of Section 8(a) (3) of theAct, or otherwiseto discriminateagainst employees or applicants for employment in violation thereof.(b)Causingor attempting to causeLomelo Construction Companyto terminatethe employmentof an employee in violation of Section 8(a) (3) of theAct, or other-wiseto discriminate against employees or applicants for employment in violationthereof.(c)Otherwisecausing or attempting to causeThorpe Construction Company,Lomelo Construction Company, or any other employer,as defined in theAct, withintheir jurisdictional area, to discharge, lay off,decline tohire, or otherwise. discrimi-nate againstemployees or applicants for employment for lack of union membershipor union clearance,except inaccordancewith the provisionsof Section8 (a)( 3 ) ofthe Act.(d) In anyother manner restraining or coercing employees or applicants for em-ployment inthe exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmativeactionwhich is necessaryto effectuate thepolicies ofthe Act:(a)Notify Thorpe Construction Company and Lomelo Construction Companythat the Respondenthas no objectionto the employment of Strickland,in the mannerset forth in "The Remedy."(b)Make Strickland whole for anyloss of pay, as setforth in "The Remedy."(c)Postin conspicuous places'in all of its offices and union halls,including allplaces where notices to its members are customarilyposted,copies of the attachednoticemarked "Appendix." 29Copiesof said notice, to be furnished by theRegionalDirector for the EighthRegion,shall, afterbeing duly signedby theRespondent's° In the event that this Recommended Order be adopted by the Board, the words "aDecisionand Order"shallbe substituted for the words "the Recommendationsof a TrialExaminer"in the notice.In the further event thatthe Board'sOrder be enforced by adecree of the United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcingan Order" shallbe substitutedfor the words"a Decisionand Order." 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized representative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarily posted.Rea-sonable steps shall be taken to insure that such notices are not altered,defaced, orcovered by any other material.(d) Sign and mail sufficient copies of said notice to the Regional Director for theEighth Region for posting by Thorpe Construction Company and Lomelo Construc-tion Company, at all locations where notices to its employees are customarily posted,if either or both companies are willing to do so.(e)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner's Decision, what steps the Respondent has takento comply herewith 30It is further recommended that,unless on or before 20 days from the date of re-ceipt of this Trial Examiner'sDecision,the Respondent notify'the said RegionalDirector, in writing, that it will comply with the Recommended Order, the NationalLaborRelations Board issue an order requiring the Respondent to take the actionaforesaid."In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL OUR MEMBERS, OFFICERS, REPRESENTATIVES, AND AGENTS; TO ALLEMPLOYEES OF THORPE CONSTRUCTION COMPANY; TO ALL EMPLOYEES OFLOMELO CONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, you are notified that:WE WILL NOTcause or attempt to causeThorpe Construction Company orLomelo Construction Company, or any other employer over whom the Boardwould assert jurisdiction, to discharge or deny employment to William O.Strickland, or any other employee or applicant for employment in violation ofSection 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employees or applicantsfor employment of Thorpe Construction Company, or Lomelo ConstructionCompany, or any other employer over whom the Board would assert jurisdic-tion, in the exercise of their rights guaranteed in Section7 of the Act.WE WILL notify, in writing, Thorpe Construction Company and Lomelo Con-struction Company that we have no objection to the hiring or employment ofWilliam O. Strickland without regard to hisunionmembership.WE WILL notify, in writing, William O. Strickland that we have no objectionto his employment with the Thorpe Construction Company, or Lomelo Con-struction Company, or any other employer over whom the Board would assertjurisdiction,and henceforth we will not coerce or restrain him' by unlawfully in-fringing upon the rights guaranteed him by Section 7 of the Act.WE WILL make William O. Strickland whole for any loss of pay he may havesuffered as a result of our having caused Thorpe Construction Company not tohire him, or in the alternative, any loss of pay he may have suffered by ourhaving caused Lomelo Construction Company to discharge him, whicheveramount is greater.INTERNATIONAL HOD CARRIERS',BUILDING AND COMMONLABORERS' UNION OF AMERICA, LOCAL 894, AFL-CIO,Union.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio,Telephone No. Main1-4465, ifthey have any question concerning this notice or compliance with itsprovisions.